DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  Rejection are recited below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application, filed on 14 December 2020, is a divisional of application 15/151,676, filed 11 May 2016, and is now U.S. Patent No. 10,896,391.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1,  the limitations:
displaying within the user interface a funds gauge visually indicating an amount of funds currently obtained for the project; and
displaying within the user interface a bank gauge visually indicating an amount of funds available for the project by contributors eligible for using the available funds to make contributions to the project;
funds gauge” and the “bank gauge” – i.e. the difference between the “amount of funds currently obtained for the project” and “amount of funds available for the project by contributors eligible for using the available funds”.  Further, in the phrase “currently obtained”, the term “currently” is a relative term which renders the claim indefinite.  The term " currently obtained " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Perhaps the funds available is the difference between the funds currently obtained and the funds already spent or used.  However, this is not evident.  Examiner has looked to the specification to understand this point, but has not found such description.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
For purposes of examination, the above claims will be interpreted to the best of the Examiner’s ability unless specified differently above.  Appropriate correction is required.
Claims 2-20 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to a method of presenting gauges for use in crowd funding which is a judicial exception of a method of organizing human activity.
Claim 1 recites, the steps of:
a user interface displaying an identification of a proposal for a project; 
displaying within the user interface a time gauge visually indicating an amount of time remaining to obtain a requested amount of funds for the project; 
displaying within the user interface a funds gauge visually indicating an amount of funds currently obtained for the project;
displaying within the user interface a bank gauge visually indicating an amount of funds available for the project by contributors eligible for using the available funds to make contributions to the project; and 
displaying changes in the funds gauge and the bank gauge during the amount of time remaining as contributions are received for the project, where the displayed changes in the funds gauge and the bank gauge correspond with the received contributions.  
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
presenting a user interface on an electronic display device. 
displaying data is a mere implementation of the abstract idea, does not provide an inventive concept and thus does not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
 claims 2-20 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Massarik (US Pub. No. 20150379591 A1) in view of Abuelsaad et al (US Pub. No. 20170178240 A1).
Regarding claim 1, Massarik teaches  online marketplaces, exchanges, and transactions in a social networking environment [0001]. He teaches a method, system, and means for creating a central exchange market place for charities and charitable contributions in an online social network environment [0007].  He teaches:
presenting a user interface on an electronic display device, the user interface displaying an identification of a proposal for a project – [0014],  [0021], [0066] “focus 90 and mission 100”, [Fig. 2] and [Fig.3]; 
displaying within the user interface a funds gauge visually indicating an amount of funds currently obtained for the project – [0015], [0021], [0067] and [Fig. 3]; and
displaying within the user interface a bank gauge visually indicating an amount of funds available for the project by contributors eligible for using the available funds to make contributions to the project – [0015], [0021], [0067] and [Fig. 3]; and 
Massarik teaches the use of  timestamps that indicate when (date and time) the data entries in the output file were originally created [0120].  Massarik does not explicitly disclose:
displaying within the user interface a time gauge visually indicating an amount of time remaining to obtain a requested amount of funds for the project; and
displaying changes in the funds gauge and the bank gauge during the amount of time remaining as contributions are received for the project, where the displayed changes in the funds gauge and the bank gauge correspond with the received contributions.  
However, Abuelsaad teaches a method for multiple round crowdfunding includes receiving, by a computing device, a list of projects. Each project has a fundable amount [0002]. The method includes receiving, by the computing device from investors, an investable amount of an investor wallet of each investor [Id.].  He teaches a software tool which may operate a web site to permit users interested in receiving funding to post projects [0011] and [Fig. 1].  He bitcoin, etc., or not real currencies such as currency in the form of credits, points, etc. [0012].
Abuelsaad teaches a client computing device 304 displaying to an investor the investable amount that is available within the investor wallet to pledge (410) [0034 and [Fig. 4]. During the investing round (412), the client computing device 414 sends pledged amounts for the fundable projects as desired by the user, to the server computing device 302, and correspondingly subtracts the pledged amounts from the investable amount available within the investor wallet (414). The client computing device 414 further displays the length of time remaining as it counts down to the end of the investing round, and the investable amount remaining within the wallet as funds are pledged (416) [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Massarik’s disclosure to include displaying the length of time remaining to the end of the investing round as taught by Abuelsaad because it improves the process of crowdfunding.
Regarding claim 2, Massarik does not explicitly disclosing the bank gauge displays an amount of coin available for the project, where the coin is an artificial monetary amount representing an actual amount of money.  
However, Abuelsaad teaches a fundable amount referring to real currencies such as US dollars, euros, bitcoin, etc., or not real currencies such as currency in the form of credits, points, etc. [0012].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Massarik’s disclosure to include not real currencies in the form of credits or points as taught by Abuelsaad 
Regarding claim 3, Massarik teaches the bank gauge disclosing the amount of funds available as provided by an entity that is entitled to receive transfer of ownership of the project –[0071].  
Regarding claim 4, Abuelsaad teaches the funds gauge disclosing the amount of funds as converted from the contributions, wherein the contributions are provided in coin, and the coin is an artificial monetary amount representing an actual amount of money as discussed in the rejection of claim 2.  Accordingly, this claim is rejected for the same reasons.  
Regarding claim 5, Massarik teaches displaying within the user interface an identification of a requestor for the proposal – [0010] and [0019].  
Regarding claim 6, Massarik teaches displaying within the user interface a badge icon indicating how many proposals resulting in successful projects the requestor has contributed to – [0068].  
Regarding claim 7, Massarik teaches displaying within the user interface a badge icon indicating how many of the requestor's proposals resulted in successful projects – [0068].  
Regarding claim 8, Massarik teaches displaying within the user interface an icon providing an indication of how many proposals the requestor has submitted – [0068].
Regarding claim 16, Massarik teaches the user interface disclosing an indication of an amount of coin available to a requestor for the proposal for use in contributing to proposals – [0015], [0021], [0067] and [Fig. 3], as discussed in the rejection of claim 1.  Abuelsaad teaches the coin as an artificial monetary amount representing an actual amount of money [0012] as discussed in the rejection of claim 2.  Accordingly, this claim is rejected for the same reasons.
Regarding claim 17, Massarik teaches the user interface disclosing icons corresponding with the amount of coin available to the requestor - [0068].  .  
Regarding claim 18, Massarik teaches at least some of the coin as representing.  
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Massarik in view of Abuelsaad, in further view of Ziouvelou et al (US Pub. No. 20140194209 A1).
Regarding claim 9, neither Massarik nor Abuelsaad explicitly discloses the funds gauge displaying the amount of funds as converted from the contributions to coin according to first conversion rates based on types of currencies and second conversion rates based on a country where each of the contributors is based, and the coin is an artificial monetary amount representing an actual amount of money.  
However, Ziouvelou teaches a method for community game development and community management of game lifecycle [0005].  He teaches implementing, financing via crowd funding [0045].  He teaches  a capability to specify whether the virtual currency can be converted in real currency (e.g., $ US dollar, yen, euro, British pound, etc.) and at what rate [0101].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Massarik’s disclosure to include converting virtual currencies to real currencies as taught by Ziouvelou because it improves the process of crowdfunding by making it flexible for various forms of currency.
Regarding claim 20, neither Massarik nor Abuelsaad explicitly discloses the funds gauge as representing the amount of funds converted from the coin as received from multiple different countries. 
However, Ziouvelou teaches this at [0101] as discussed in the rejection of claim 9.  Accordingly, this claim is rejected for the same reasons.  Examiner notes that the phrase “the requested amount of funds represents an amount of money to be converted from the coin and released in a country where a requestor for the proposal is based” is merely a statement of intended use which does not further limit “displaying the amount of funds as converted from the contributions.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Massarik in view of Abuelsaad, in further view of Official Notice
Regarding claim 10, neither Massarik nor Abuelsaad explicitly discloses the time gauge displays a number of days as the amount of time remaining. However, Examiner takes Official Notice that one having ordinary skill in the art before the effective filing date of the claimed invention to modify Massarik’s disclosure to include displaying the number of days remaining in a crowd funding process because one can determine if enough funds are available to fund a project and, if so, schedule such project.
Claims 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Massarik in view of Abuelsaad, in further view of Yerli (US Pub. No. 20150306503 A1).
Regarding claims 11-15, neither Massarik nor Abuelsaad explicitly discloses:
the funds gauge displaying a bar that increases in length as the funds are received,  
a total length of the bar as indicating the amount of funds requested, and  
the user interface displaying the amount funds currently obtained and the requested amount of funds in text adjacent the bar,
the user interface displaying a status of the proposal, and
user interface describing the proposal in text, photos, or video. 
However, Yerli teaches operating a virtual event provided by a social networking service using a crowd funding procedure [0052].  He teaches a user interface which includes a field 46 providing information on a fund related to modifying the operation mode of the virtual event - [0073] and [Fig. 4]. The user interface includes a field 40 in which the operated virtual event is rendered as a live session broadcast (Applicant’s describing the proposal in text, photos, or video).  The depicted exemplary field 46 includes a bar 41 indicating a current state of the fund (Applicant’s status of the proposal). In the present example, the fund relates to votes to be provided by the users of the one or more electronic devices forming a first group that in the figure is called “team B.” In the depicted instance, a predetermined condition for remaining time of the scheduled period of time is indicated [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Massarik’s disclosure to include a live session broadcast and a bar indicating a current state of the fund as taught by Yerli because it improves the process by making the system user friendly.
Regarding claim 19, neither Massarik nor Abuelsaad explicitly discloses the bank gauge displaying at least one of a bar that decreases in length and a series of bars that decrease in illumination as the funds from the bank are used to contribute to the proposal.  
However, Yerli teaches this at [0073] and [Fig. 4] as discussed in the rejection of claim 11.  Accordingly, this claim is rejected for the same reasons
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Bagarella et al:  “FUNDRAISING SYSTEMS AND METHODS”, (US Pub. No. 20120059759 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.

https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692